Citation Nr: 0818362	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-11 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to the assignment of a higher initial 
evaluation for right shoulder pain, status post femoral 
capsulorrhaphy, evaluated as 10 percent disabling effective 
June 28, 2004 to January 1, 2007.

3.  Entitlement to the assignment of a higher initial 
evaluation for right shoulder pain, status post femoral 
capsulorrhaphy, evaluated as 30 percent disabling beginning 
January 2, 2007.

4.  Entitlement to the assignment of a higher initial 
evaluation for residuals of kidney stones, currently 
evaluated as noncompensable.


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 2000 to 
June 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In November 2004, the Jackson, 
Mississippi RO denied the veteran's claim for service 
connection for bilateral hearing loss.  In the same decision, 
the RO granted the veteran's claims for service connection 
for right shoulder pain, status post femoral capsulorrhaphy 
assigning an initial 10 percent evaluation and granted 
service connection for residuals of kidney stones assigning 
an initial noncompensable evaluation.  During the pendency of 
this appeal, the veteran changed residency to Arkansas.  
Accordingly, original jurisdiction now lies with the No. 
Little Rock, Arkansas RO.  By a February 2007 rating action, 
the No. Little Rock RO granted an increased evaluation for 
the right shoulder pain, status post femoral capsulorrhaphy 
and assigned a 30 percent evaluation beginning January 2, 
2007.

The Board notes that in the January 2007 VA examination 
report, the examiner stated that at the present time the 
veteran is not employed because of his inability to perform 
any work with his dominant hand.  Accordingly, the Board 
refers the issue of total disability based upon individual 
unemployability (TDIU) to the RO for further action.


FINDINGS OF FACT

1.  The evidence of records shows that the veteran does not 
suffer from hearing impairment as defined by applicable VA 
regulations.   

2.  Prior to January 2, 2007, the competent medical evidence 
of record for right shoulder pain, status post femoral 
capsulorrhaphy demonstrated impaired function of the shoulder 
with pain and tightness on motion.

3.  Beginning January 2, 2007, the veteran's right shoulder 
pain, status post femoral capsulorrhaphy was not manifested 
by limitation of motion 25 degrees from his side; or 
impairment of the humerus that resulted in a fibrous union 
of, nonunion of, or loss of head of the humerus.  

4.  The veteran's claimed kidney stone residuals are not 
manifested by recurrent stone formation requiring either diet 
therapy; drug therapy; or invasive or non-invasive procedures 
more than two times per year; frequent or occasional attacks 
of colic; nor are the veteran's kidneys infected or requiring 
catheter drainage.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.385 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for right shoulder pain, status post femoral 
capsulorrhaphy from June 28, 2004 to January 1, 2007 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7; 4.71a, Diagnostic Codes 5201-5203 (2007).

3.  The criteria for an initial rating in excess of 30 
percent for right shoulder pain, status post femoral 
capsulorrhaphy prior to January 2, 2007 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7; 
4.71a, Diagnostic Codes 5201-5203 (2007).

4.  The criteria for an initial compensable rating for 
residuals of kidney stones have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7; §4.115a-b, 
Diagnostic Codes 7101, 7509, 7511, 7532 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

Here, the veteran is also challenging the initial evaluation 
and effective date assigned following the grant of service 
connection for right shoulder pain, status post femoral 
capsulorrhaphy and residuals of kidney stones.  In Dingess, 
the Court of Appeals for Veterans Claims held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in July 2004, October 2005 and March 
2007.  The July 2004 letter fully addressed all four notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of what 
evidence was required to substantiate the claims and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 
(2007).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records.  The veteran submitted private 
treatment records from St. Joseph's Mercy Health Center.  The 
veteran was afforded VA medical examinations in October and 
November 2004 and January 2007.  Significantly, the veteran 
has not identified and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Merits of the Claims

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board also notes that where a veteran who served for 
ninety (90) days or more during a period of war (or during 
peacetime service after December 31, 1946) develops certain 
chronic diseases, such as hearing loss, to a degree of 10 
percent or more within one year from separation from service, 
such disease may be presumed to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  In this case, although the veteran 
has alleged he has developed a chronic disease within one 
year of separation of service, as will be discussed in detail 
below, because he has not met the regulatory definition of 
hearing loss, it follows that the condition has not 
manifested to a degree of 10 percent.  Therefore, presumptive 
service connection for hearing loss is not warranted. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disability, including the concept of aggravation, commonly 
referred to as secondary service connection.  38 C.F.R. § 
3.310 (2007); Allen v. Brown, 7 Vet. App. 439 (when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria and is related by competent medical evidence to 
military service or continuity of symptomatology since 
military service.  Audiometric testing measures pure tone 
threshold hearing levels (in decibels) over a range of 
frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 
158 (1993).  The determination of whether a veteran has a 
disability based on hearing loss is governed by 38 C.F.R. § 
3.385 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

At a November 2004 VA audiological examination, the veteran 
denied problems with hearing or understanding speech.  He 
told the examiner he had been exposed to loud aircraft during 
his military service from June 2000 to June 2004 and reported 
that he currently works as a civilian at an airport.   At 
that time, puretone thresholds, in decibels (dB), were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
20
LEFT
5
10
5
10
20

Pure tone threshold levels averaged 11.25 decibels for the 
right ear and 11.25 decibels for his left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in his right ear and 100 percent in his left ear.  The 
examiner concluded that the veteran's hearing was within 
normal limits bilaterally and speech discrimination scores 
were excellent bilaterally.  Type A tympanograms were 
obtained bilaterally and the examiner stated the results 
indicated there was no need for medical follow-up.  Annual 
audiological follow-ups were recommended.

The veteran was afforded another VA audiological examination 
in January 2007.   The veteran described to the examiner 
recurrent pain in the right ear a couple of times per week 
for the last three years and reported a history of ear 
infections and drainage from his ears as a child.   He told 
the examiner he had been exposed to loud jets during his 
military service and qualifying for M-16s twice.  He stated 
that he had worn earplugs and earmuffs.  The veteran denied 
recreational exposure to loud noise since service.  He 
reported that currently he is exposed to occupational noise 
at an airport where he services jets.   He stated wears 
earplugs and earmuffs.  At that time, puretone thresholds, in 
decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
30
LEFT
15
10
10
15
25

Puretone threshold levels averaged 18 decibels for the right 
ear and 15 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in his 
right ear and 98 percent in his left ear.  

The Board first turns its attention to the preliminary 
question of whether the veteran is shown to currently suffer 
from hearing loss which meets the regulatory thresholds to be 
considered disabling.  The Board notes that the most recent 
January 2007 VA examination report shows that the speech 
recognition scores using the Maryland CNC test were 94 
percent for the right ear and 98 percent for the left ear.  
When speech recognition scores using the Maryland CNC Test 
are less than 94 percent, hearing loss disability is shown.  
38 C.F.R. § 3.385 (2007).  The veteran's November 2004 
Maryland CNC test scores were 100 percent bilaterally.  The 
veteran's Maryland CNC test scores did not equal less than 94 
percent bilaterally.  

Nor did the veteran's puretone thresholds meet the levels 
required to be considered a disability pursuant to VA 
regulations on either of his November 2004 or January 2007 VA 
audiological examinations.  38 C.F.R. § 3.385 (2007).  The 
medical evidence showed that none of the auditory thresholds 
in the frequencies at 500, 1000, 2000, 3000, or 4000 hertz 
was recorded at 40 decibels or greater; nor were at least 
three auditory thresholds in those frequencies recorded at 26 
decibels.  See id.  Because the veteran did not meet the 
required puretone thresholds and because his Maryland CNC 
test score did not equal less than 94 percent bilaterally in 
either VA examination, the Board does not find the veteran 
currently suffers from a bilateral hearing loss disability 
for VA purposes.  

Also noteworthy is the January 2007 VA examiner's opinion 
which specifically stated that the veteran's right ear 
hearing loss (assigned the 94 percent CNC score) is not 
etiologically related to the veteran's military service, 
rather his post-service occupational noise exposure is the 
cause of his hearing loss.

The Board has considered the veteran's written statements in 
which he contends that his hearing loss is related to his 
exposure to military aircraft and guns.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

In this case, the determinative factor is that there is no 
medical evidence that the veteran has bilateral hearing loss 
meeting the VA criteria.  Without medical evidence of the 
current existence of a claimed condition, there may be no 
service connection.  Degmetich v. Brown, 104 F.3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Thus, as the preponderance of the evidence is against the 
claim for service connection for bilateral hearing loss, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

II. Higher Initial Evaluations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Because the veteran has appealed the initial ratings 
assigned, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007) (noting that staged ratings are 
appropriate whenever the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings).  It is the responsibility of the rating 
specialist to interpret reports of examination in the light 
of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required. Grottveit v. Brown, 5 Vet. App. 
91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007). "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded." 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The 
intent of the schedule is to recognize painful motion with 
joint or particular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.   
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59 (2007).

A.  Initial Evaluation for Shoulder Disability

The veteran is currently service-connected for right shoulder 
pain, status post femoral capsulorrhaphy.  The disability was 
initially assigned a 10 percent disability rating effective 
June 28, 2004, (the date after discharge from service because 
the veteran's claim was filed within one year after 
separation from service).  In January 2007, he was granted an 
increased evaluation to 30 percent disabling following a VA 
examination that showed an increased severity in symptoms 
(effective January 2, 2007, the date of the examination).  
The United States Court of Appeals for Veterans Claims 
(Court) indicated that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  Therefore, 
the claim for the veteran's service-connected right shoulder 
pain, status post femoral capsulorrhaphy is still in 
appellate status even though he indicated he believed he was 
entitled to 30 percent in his April 2006 Appeal to the Board.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. 
Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

1.  Entitlement To An Initial Rating In Excess of 10 Percent 
From June 28, 2004 to January 1, 2007.

Based on the evidence of record, the Board finds that an 
initial evaluation in excess of 10 percent for the veteran's 
right shoulder disability is not warranted.  The veteran was 
rated under 38 C.F.R. §4.71a, DC 5201-5203 which allows for a 
10 percent evaluation for impairment of function of a 
contiguous joint.  The Board notes that an evaluation in 
excess of 10 percent for the veteran's right shoulder 
disability would require, at a minimum, limitation of motion 
at shoulder level; recurrent dislocation of the 
scapulohumeral joint and guarding movement only at the 
shoulder level; malunion of the humerus with moderate 
deformity; dislocation of the clavicle or scapula; or 
nonunion of the clavicle or scapula with loose movement.  38 
C.F.R. § 4.71a, Diagnostic Codes 5201-5203 (2007).

The veteran injured his shoulder in-service in October 2000.  
He was diagnosed with right rotator cuff impingement and 
treated with cortisone injections, physical therapy and anti-
inflammatories.  In June 2003, he underwent an arthoscopic 
debridement of glenoid labrum tear, right shoulder with 
partial synovectomy, right shoulder.  The medical evidence of 
record indicates the veteran began deteriorating several 
months after the June 2003 arthroscopic debridement and in 
April 2004, the veteran had right shoulder surgery again.  He 
was discharged in June 2004.

In a November 2004 VA examination, the veteran complained of 
a significant amount of pain with shoulder movement.  The 
examiner noted shoulder pain status post femoral 
capsulorrhaphy.  The examiner noted pain with abduction at 
external rotation, 90 degrees.  He described the veteran as 
significantly tight with attempts to abduct him or forward 
flex him past 100 degrees.  The examiner noted negative 
impingement signs and no discomfort with cross-body 
abduction.  He recorded sensation to light touch at C5-T1, 
bilateral upper extremities.  He noted there were no signs of 
tenderness to palpation at the rotator cuff.

The Range of Motion (ROM) findings were abduction to 100 
degrees; forward flexion to 90 degrees (active) and 100 
degrees (passive); external rotation to 75 degrees; internal 
rotation to 70 degrees.

The examiner reported pain on range of motion, particularly 
with attempted increased active or passive range of motion, 
abduction, as well as forward flexion of the veteran's 
shoulder as well as internal rotation.  Regarding DeLuca 
provisions, the examiner stated that while pain could limit 
function particularly after using his right upper arm all 
day, the examiner could not express additional limitation of 
motion in degrees with medical certainty.

Prior to January 2, 2007, the competent medical evidence of 
record does not show that the veteran's limitation of motion 
of the arm was limited at the shoulder level at his 
examination.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007).   
The October 2004 VA examination ROM findings do not show his 
arm was limited to 25 degrees from his side.  Id.  The 
medical evidence does not show that the veteran had any 
impairment of the humerus that resulted in a malunion of the 
humerus or recurrent dislocation at the scapulohumeral joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2007).  The medical 
evidence also does not show that the veteran had any 
dislocation, nonunion of, or malunion of the clavicle or 
scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2007).  A 
VA radiology report October 2004 was unremarkable without 
soft tissue abnormality.  Further, the X-ray did not show 
arthritis in the right shoulder.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  Therefore, an evaluation in 
excess of 10 percent for the veteran's right shoulder 
disability is not warranted.

The Board finds that the competent medical evidence of record 
prior to January 2, 2007 most appropriately supports a 10 
percent evaluation for impairment of function under 38 C.F.R. 
§4.71a, DC 5201-5203 which allows for a 10 percent evaluation 
for impairment of function of a contiguous joint.  At the 
time of the October 2004 VA examination, the examiner 
concluded that the veteran had range of motion finding that 
exceeded those which would warrant a higher rating.  The 
examiner described the veteran's painful motion in his 
findings and conclusions.  The Board has considered this 
evidence.  Indeed, the Board finds that the veteran's 
complaint of pain and functional impairment are consistent 
with, and encompassed by, the assigned 10 percent disability 
rating prior to January 2, 2007.

As such, the preponderance of the evidence is against a 
higher initial evaluation from June 28, 2004 to January 1, 
2007.

2.  Entitlement To An Initial Rating In Excess Of 30 Percent 
From January 2, 2007

In January 2007, the veteran was afforded another VA 
examination to evaluate the severity of his shoulder 
condition.  The examiner diagnosed the veteran with right 
shoulder pain as a result of a torn rotator cuff, status 
postoperative two surgical attempts at repair including 
capsulorrhaphy on the right side resulting in increasing loss 
of function due to pain.

The examiner recorded ROM findings as follows:  abduction 
from 0 to 60 degrees and no further; forward flexion 0 to 50 
degrees and no further; external rotation could only be 
performed from 0 to 90 degrees and internal rotation from 0 
to 30 degrees.   The examiner stated that to complete the 
internal and external rotation he had to support the 
veteran's elbow and maintain the left while he performed the 
ROM exercises.  The veteran was not able to bring his upper 
arm above the horizontal plane in any of the exercises.  
According to the examiner, the limiting factor was the pain 
caused in the shoulder.  The veteran was not able to perform 
any repetitive movements due to the pain.  X-ray findings 
were unremarkable and no soft tissue calcifications were 
noted.  

The veteran has also submitted statements that described his 
condition and the daily pain that limits his ability to work.  
He stated that he has not sought medical treatment for his 
shoulder condition since his discharge from military service 
because of the monetary expense.  

Based on the January 2007 VA examination, the RO increased 
the veteran's evaluation from 10 percent disabling to 30 
percent disabling effective January 2, 2007.  38 C.F.R. 
§4.71a, DC 5202 (2007).   The Board has evaluated the record 
and based on the competent medical evidence of record, the 
Board finds the veteran does not qualify for an evaluation in 
excess of 30 percent.  Although the veteran's limitation of 
motion had significantly deteriorated since the October 2004 
VA examination, the report did not record it was not limited 
to 25 degrees from his side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2007).   Nor did the January 2007 VA examination 
report show that the veteran had any impairment of the 
humerus that resulted in a fibrous union of, nonunion of, or 
loss of head of the humerus.  38 C.F.R. § 4.71a, Diagnostic 
Code 5202 (2007).  Therefore, an evaluation in excess of 30 
percent for the veteran's right shoulder disability is not 
warranted. 

B.  Increased Initial Evaluation for Kidney Stone Residuals

The veteran claims the service-connected residuals of his 
kidney stones are more severe than the noncompensable 
evaluation initially assigned reflects.  The veteran was 
assigned a noncompensable evaluation for residuals of kidney 
stones under Diagnostic Code 7511 in a November 2004 rating 
decision.  See 38 C.F.R. § 4.115b (2007).

Under Diagnostic Code (DC) 7511, stricture of the ureter is 
rated as hydronephrosis, pursuant to DC 7511, except for 
recurrent stone formation requiring one or more of the 
following: diet therapy; drug therapy; or invasive or non-
invasive procedures more than two times a year.  The criteria 
for stricture of the ureter provides for a maximum rating of 
30 percent.   Diagnostic Code 7509 provides a 30 percent 
evaluation for frequent attacks of colic with infection 
(pyonephrosis) and impaired kidney infection.  A 20 percent 
evaluation is allowed for frequent attacks of colic requiring 
catheter drainage and a 10 percent evaluation is provided for 
only an occasional attack of colic when the kidneys are not 
infected and don't require catheter drainage.  38 C.F.R. § 
4.115b, Diagnostic Code 7509 (2007).  The diagnostic code for 
hydronephrosis provides that for a rating in excess of 30 
percent, the disability is to be rated as renal dysfunction.  
Id.

Under Diagnostic Code 7532, renal tubular disorder is rated 
as 20 percent disabling when symptomatic, or the condition 
may be rated as renal dysfunction. 38 C.F.R. § 4.115b, DC 
7532.

Under 38 C.F.R. § 4.115a, renal dysfunction will be rated 30 
percent disabling where there is albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 
7101.  A 60 percent rating contemplates constant albuminuria 
with some edema; or definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under diagnostic 
code 7101.  See 38 C.F.R. § 4.115a (2007).  A 40 percent 
evaluation for hypertension requires clinical evidence of a 
diastolic pressure predominantly 120 or more.  38 C.F.R. § 
4.104, Diagnostic Code 7101 (2007).

The veteran was afforded a VA genitourinary examination in 
October 2004.  On physical examination, the veteran's blood 
pressure was 100/70, and there was no indication of edema.  
The veteran told the VA examiner that the kidney stones had 
no effect on his usual occupation or daily activities except 
that sometimes he has to go to the bathroom more frequently 
because of the extra fluids he drinks.   He told the examiner 
that he occasionally has episodes of nocturia particularly on 
days he remembers to drink extra fluids.  He reported that he 
urinates five or six times per day with good force.  The 
examination report states that the veteran does not have 
incontinence and does not wear protective padding.  According 
to the examination report, the veteran has not had surgery on 
his urinary tract and there is no evidence of impotence.  It 
states he has no history of recurrent urinary tract 
infections.  The examiner stated no renal colic or bladder 
stones were noted.

The October 2004 VA exam further noted there was no history 
of catheterization, dilatations, or drainage procedures.  The 
veteran was noted to be on a regular diet with no medications 
and no history or invasive or non-invasive procedures.   The 
examiner stated that he detected no specific findings of 
abnormalities on the examination and that the veteran's 
urinary tract was within normal limits.    Laboratory testing 
performed was within normal limits with no evidence of kidney 
disease.

A May 2005 private treatment report from St. Joseph's Mercy 
Health Center shows the veteran reported severe left flank 
pain.  He reported a history of kidney stones.  An 
Intravenous Pyelogram (IVP) preliminary finding showed renal 
calculi in the left pelvis, 3-4 mm in size.  The examining 
physician opined that the veteran had 3 mm left distal 
ureteral stone.  The reports noted that the veteran's blood 
pressure readings were recorded three times: 120/78, 140/80, 
120/78.   He was discharged with a strainer and medication 
and encouraged to follow-up.  No additional private medical 
records regarding the episode are included in the veteran's 
file.  

In January 2007 was afforded another VA examination.  In his 
report, the VA examiner stated that the veteran is having no 
difficulty with kidney stones at this time and he has no 
complaint regarding the kidney stones. 

The Board finds that an initial compensable evaluation for 
the veteran's service-connected kidney stone residuals is not 
warranted.  The veteran's kidney stone residuals have not 
been manifested by recurrent kidney stone formation requiring 
drug and diet therapy, invasive or non-invasive procedures 
more than two times per year.  38 C.F.R. §4.115b, DC 7511 
(2007).  The veteran's October 2004 VA examination report 
specifically stated there is no evidence of renal colic, 
history of catherization, kidney function impairment, 
invasive or non-invasive procedures, drainage or any other of 
the elements listed as requirements to warrant a compensable 
evaluation.  See 38 C.F.R. §4.115b, DC 7509, 7511 (2007).  
Nor is there evidence that his kidney disorder causes 
constant albuminuria with some edema, decreased kidney 
function, or hypertension at least 40 percent disabling under 
Diagnostic Code 7101.  See 38 C.F.R. § 4.115a (2007).  An 
October 2004 laboratory report indicates that the veteran's 
albumin level was within normal limits as was all laboratory 
testing performed and the examining physician stated no there 
was evidence of kidney disease.

The veteran's medical records do not reveal that he has been 
diagnosed with or treated for hypertension and his blood 
pressure readings have consistently been noncompensable under 
DC 7101.  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim, and that an increased initial rating is 
not warranted.  The Board also notes that, after review of 
the entire evidence of record, the evidence does not warrant 
a compensable rating at any time during the period pertinent 
to this appeal.  38 U.S.C.A. § 5110 (West 2002); see also 
Fenderson; Hart, 21 Vet. App. 505.

III. Extraschedular Considerations

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to the veteran's service-connected disorders that 
would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The Board recognizes the 
veteran's statements concerning how his pain limits his daily 
activities and finds them to be of probative value.  However, 
pain and some degree of interference with employment are 
taken into account within the regular evaluation criteria.  
Therefore, referral by the RO to the  Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
As stated in the introduction, based on the VA examiner's 
statement in the January 2007 examination regarding the 
veteran's inability to perform any work with his dominant 
hand, the Board is referring a claim for TDIU to the RO for 
further action.


ORDER

Service connection for bilateral hearing loss is denied.

An initial compensable evaluation for residuals of kidney 
stones is denied.

An initial evaluation for right shoulder pain, status post 
femoral capsulorrhaphy in excess of 10 percent, from June 28, 
2004 to January 1, 2007, is denied.

An initial evaluation for right shoulder pain, status post 
femoral capsulorrhaphy in excess of 30 percent from January 
2, 2007 is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


